Citation Nr: 0304960	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-01 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in White River Junction, Vermont


THE ISSUE

Entitlement to VA beneficiary travel benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant's representative


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1960 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in White River Junction, Vermont, which 
declined to extend the veteran's hardship waiver for VA 
beneficiary travel benefits, following a January 2002 
appointment.  


FINDINGS OF FACT

1.  The veteran is a nonservice-connected quadriplegic who is 
bedridden due to multiple sclerosis.  He requires VA medical 
care approximately 6 times a year, at an estimated cost of 
$800 round-trip by ambulance.  

2.  The veteran's family income for 2002 is above the annual 
pension rate, but below the means test threshold for calendar 
year 2002.

3.  The veteran is unable to defray the cost of his special 
mode of transportation for VA treatment.


CONCLUSION OF LAW

The veteran is eligible for beneficiary travel benefits 
during the 2002 and 2003 calendar years.  38 U.S.C.A. § 111 
(West 1991 & Supp. 2002); 38 C.F.R. § 17.143 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended at 
5102, 5103, 5106 and 5107 (West Supp. 2002)) redefined VA's 
duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001. 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for VA 
beneficiary travel benefits.

The veteran and his representative has been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the his claim, that essentially 
notifies them of the evidence needed by the veteran to 
prevail on the claim.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument and 
has presented hearing testimony.  Under the circumstances, 
the Board finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claim and that there is no prejudice to him by appellate 
consideration of the claim at this time without a prior 
remand of the case to the M&ROC for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

Moreover, in view of this grant of benefits in this case, the 
Board finds that further efforts to comply with the VCAA of 
2000, are unnecessary.


II.  Factual Background

The record reflects that the veteran has no service connected 
disabilities, but is significantly disabled as a bed-ridden 
quadriplegic due to chronically progressive multiple 
sclerosis.  

The record reflects that prior to July 2001, the veteran had 
been eligible for VA transportation benefits by virtue of 
hardship.  In July 2001, VA notified him that he was no 
longer eligible for payment of the cost of transportation by 
VA because his Application for Health Benefits (Form 10-10EZ) 
completed in June 2001 revealed that his adjusted gross 
income was well above the maximum annual pension figure of 
$12,186 (base rate with one dependent).  

Later in July 2001, the veteran applied for a hardship waiver 
and a limited hardship waiver was approved so that the 
veteran could report for 2 appointments already scheduled in 
August and November 2001, utilizing a VA ambulance.  However, 
a more permanent hardship waiver was denied in December 2001.  

In January 2002, a limited hardship waiver was again granted 
for the sole purpose of transporting the veteran to his 
January 2002 appointment.  It appears that a hardship waiver 
was granted through May 11, 2002, the review date of the next 
means test.

In January 2002, the veteran's representative submitted 
additional evidence regarding the veteran's financial status.  
Therein, it was noted that the veteran's annual family income 
for calendar year 2001 was $37,836.00 and that their out of 
pocket, non-reimbursable annual medical expenses for the same 
period were $8,797.00, which included Medicare/Medigap; 
prescriptions; special diet and clothing; and mileage to 
medical appointments.  The representative pointed out that 
these expenses reduced the veteran's annual countable income 
to $29,039.00, which was below the 2002 Means Test Threshold 
of $29,168.00, as established by a December 2001 VHA 
Directive.   

In February 2002, the veteran was advised that a more 
permanent hardship waiver was denied because he did not meet 
any of the regulatory requirements for eligibility for 
beneficiary travel.  Specifically, it was explained that his 
status as a non-service connected veteran and his income 
being significantly above the VA pension rate precluded him 
from receiving these benefits.  

In March 2002, the veteran filed a VA Form 20-5655, Financial 
Status Report.  The veteran listed the combined monthly net 
income for him and his spouse as $3,076.91 and listed 
expenses of $3,726.35, with a monthly deficit of (-)649.44.  
Included in the veteran's average monthly expenses were costs 
of medical care estimated as $1038.35.  

In April 2002, a hearing was held at which time the veteran's 
representative presented testimony on behalf of the veteran, 
who was not present.  The representative stated that the 
veteran was 100 percent non-service connected quadriplegic 
diagnosed with multiple sclerosis, bedridden and in need of 
aid and attendance.  It was noted that this categorized him 
as catastrophically disabled and placed him in priority group 
IV with respect to VA medical care.  The representative also 
testified that after adjustment for annual family medical 
expenses, the veteran's combined annual income was 
$28,902.84, placing him below the 2002 means test threshold 
of $29,169.00.  The representative also stated that denying 
the veteran beneficiary travel benefits would force him to 
make a choice between foregoing medical appointments, or 
paying for transportation in the amount of $800.00 round-
trip, at least 6 times a year, a cost of $4,8000 annually.


III.  Pertinent Law and Regulations

The authority of VA to provide payment for the cost of 
necessary travel incident to medical care is set forth in 38 
U.S.C.A. § 111, which grants eligibility for beneficiary 
travel to veterans with income under one of two income limits 
defined in the statute: 

(1) a veteran receiving pension under 38 U.S.C.A. § 1521, or 
whose annual income does not exceed the maximum annual rate 
of pension that would be payable if the veteran were eligible 
for pension 38 U.S.C.A. § 1521, and 

(2) a veteran who is determined, under regulations 
promulgated by the Secretary, to be unable to defray the 
expenses of the travel for which payment is claimed.  
38 U.S.C.A. § 111(b)(1)(C),(D).

Specifically, Section 111 of title 38, United States Code, 
provides in pertinent part as follows:

(a) Under regulations prescribed by the President pursuant to 
the provisions of this section, the Secretary may pay the 
actual necessary expense of travel (including lodging and 
subsistence), or in lieu thereof an allowance based upon 
mileage traveled, of any person to or from a Department 
facility or other place in connection with vocational 
rehabilitation, counseling required by the Secretary pursuant 
to chapter 34 or 35 of this title, or for the purpose of 
examination, treatment, or care. In addition to the mileage 
allowance authorized by this section, there may be allowed 
reimbursement for the actual cost of ferry fares, and bridge, 
road, and tunnel tolls.

(b)(1) Except as provided in subsection (c) of this section 
and notwithstanding (g)(2)(A) of this section or any other 
provision of law, if, with respect to any fiscal year, the 
Secretary exercises the authority under this section to make 
any payments, the Secretary shall make the payments provided 
for in this section to or for the following persons for 
travel during such fiscal year for examination, treatment, or 
care for which the person is eligible:

(A) A veteran or other person whose travel is in connection 
with treatment or care for a service-connected disability. 

(B) A veteran with a service-connected disability rated at 30 
percent or more. 

(C) A veteran receiving pension under section 1521 of this 
title. 

(D) A veteran (i) whose annual income (as determined under 
section 1503 of this title) does not exceed the maximum 
annual rate of pension which would be payable to such veteran 
if such veteran were eligible for pension under section 1521 
of this title, or (ii) who is determined, under regulations 
prescribed by the Secretary, to be unable to defray the 
expenses of the travel for which payment under this section 
is claimed. 

(E) Subject to paragraph (3) of this subsection, a veteran or 
other person whose travel to or from a Department facility is 
medically required to be performed by a special mode of 
travel and who is determined under such regulations to be 
unable to defray the expenses of the travel for which payment 
under this section is claimed. 

(F) A veteran whose travel to a Department facility is 
incident to a scheduled compensation and pension examination.

Section 17.143 of title 38, Code of Federal Regulations, 
provides in pertinent part as follows:

(a) If travel will be provided, it shall be paid in 
accordance with 38 U.S.C. 111 and this section.

(b) Transportation at Government expense shall be authorized 
for the following categories of VA beneficiaries, subject to 
the deductible established in Sec. 17.101, "Limitations'':

(1) A veteran or other person traveling in connection with 
treatment for a service-connected disability (irrespective of 
percent of disability). (2) A veteran with a service- 
connected disability rated at 30 percent or more, for 
treatment of any condition. 




	(3) A veteran receiving VA pension benefits. (4) A 
veteran whose annual income, as determined under 38 U.S.C. 
1503, does not exceed the maximum annual rate of pension 
which would be payable if the veteran were eligible for 
pension, or who is unable to defray the expenses of travel.

(c) Transportation at Government expense shall be authorized 
for the following VA beneficiaries without their being 
subject to the deductible established in Sec. 17.101, 
``Limitations'':

(1) A veteran traveling in connection with a scheduled 
compensation or pension examination. (2) A veteran or other 
person traveling by a specialized mode of transportation such 
as an ambulance, ambulette, air ambulance, wheelchair van, or 
other vehicle specially designed to transport disabled 
individuals provided: (i) A physician determines that the 
special mode of travel is medically required; (ii) The person 
is unable to defray the expenses of the travel; and (iii) The 
travel is authorized in advance or was undertaken in 
connection with a medical emergency such that delay to obtain 
authorization would be hazardous to the person's life or 
health.

(e) A veteran or other person shall be considered unable to 
defray the expenses of travel if: (1) Annual income for the 
year immediately preceding the application for benefits does 
not exceed the maximum annual rate of pension which would be 
payable if the person were eligible for pension; or (2) The 
person is able to demonstrate that due to circumstances such 
as loss of employment, or incurrence of a disability, income 
in the year of application will not exceed the maximum annual 
rate of pension which would be payable if the person were 
eligible for pension; or (3) The person has a service-
connected disability rated at least 30 percent; or (4) The 
person is traveling in connection with treatment of a 
service-connected disability.


IV.  Analysis

It is contended by and on behalf of the veteran that the 
stated reason for the denial of special mode of 
transportation under the Beneficiary Travel program - that 
the veteran's annual income was more than $12,516 - is 
erroneous because it relies on the current annual pension 
rate under 38 U.S.C.A. § 1521 (West 1991) to determine the 
veteran's entitlement to Beneficiary Travel when, in fact, he 
is entitled to an individual determination of this ability to 
defray the expenses of necessary travel, based on a finding 
that the veteran's annual family income is below the 2002 
means threshold test for a veteran with one dependent, 
specified as $29,168.00.

As noted herein, the authority of VA to provide payment for 
the cost of necessary travel incident to medical care is set 
forth in 38 U.S.C.A. § 111, which grants eligibility for 
beneficiary travel to veterans with income under one of two 
income limits defined in the statute: (1) a veteran receiving 
pension under 38 U.S.C.A. § 1521, or whose annual income does 
not exceed the maximum annual rate of pension that would be 
payable if the veteran were eligible for pension 38 U.S.C.A. 
§ 1521, and (2) a veteran who is determined, under 
regulations promulgated by the Secretary, to be unable to 
defray the expenses of the travel for which payment is 
claimed.  38 U.S.C.A. § 111(b)(1)(C)(D).

The representative contends that the regulation promulgated 
to implement the statute - 38 C.F.R. § 17.143 - provides 
eligibility only to veterans with income below the first of 
these income thresholds, that is, veterans in receipt of a VA 
pension or veterans who are not entitled to a VA pension but 
who nonetheless have income under the pension rate.  The 
representative further argues that although § 17.143 refers 
to the second income threshold set forth in the statute - the 
inability to defray the cost of necessary travel - it defines 
this income threshold as including only veterans who meet the 
first income threshold or who are already entitled to 
Beneficiary Travel benefits under the statute for reasons 
other than low income. Section 17.143(e) thus defines 
veterans unable to defray the expenses of travel as 

(1) veterans with annual income under the maximum annual rate 
of pension [who are already eligible for beneficiary travel 
under 38 U.S.C.A. § 111(b)(1)(C), (D)], 

(2) veterans with a service-connected disability rated at 
least 30 percent [who are already eligible for beneficiary 
travel under 38 U.S.C.A. § 111(b)(1)(B)], and 

(3) veterans traveling in connection with treatment for a 
service-connected disability [who are already eligible for 
beneficiary travel under 38 U.S.C.A. § 111(b)(1)(A)].

The representative maintains that the Secretary is not 
permitted to interpret a statute in a manner that renders 
some of the statutory terms redundant, citing Pennsylvania 
Dept. of Public Welfare v. Davenport, 495 U.S. 552, 562 
(1990) (expressing "deep reluctance" to interpret statutory 
terms "so as to render superfluous other provisions in the 
same enactment"); Smith v. Brown, 35 F.3d 1516, 1523 (Fed. 
Cir. 1994) (avoiding a statutory interpretation that would 
render a phrase "mere surplusage, entirely without meaning").  
The representative thus argues that the Secretary's 
interpretation of the phrase "unable to defray the expenses 
of travel" to include only classes of veterans already 
entitled to Beneficiary Travel would render this phrase 
redundant and is, therefore, invalid.

In his April 2002 hearing presentation, the representative 
notes that 38 U.S.C.A. § 111 was amended by the Veterans' 
Benefits and Services Act of 1988, Pub. L. No. 100-322, § 
108, which extended Beneficiary Travel eligibility to 
veterans who were unable to defray the expenses of travel and 
specifically extended Beneficiary Travel eligibility to 
veterans requiring specialized mode of transportation who 
were unable to defray the expenses of the travel by special 
mode. 102 Stat. 496.  It is contended that prior to the 
enactment of § 108 of Pub. L. No. 100-322, VA regulations 
provided that veterans who required specialized mode of 
transportation were eligible for Beneficiary Travel if they 
were unable to defray the cost of such transportation. See 52 
Fed. Reg. 7575, 7576-77 (1987).  

It is claimed that when Pub. L. No. 100-322 was enacted in 
1988, it essentially codified the then existing regulation 
regarding special mode of transportation.  However, when VA 
amended its regulations in 1991 to implement the new 
statutory provision, it inexplicably provided for eligibility 
only to veterans receiving pension under 38 U.S.C.A. § 1521 
or to veterans whose annual income did not exceed the maximum 
annual rate of pension that would be payable if the veteran 
were eligible for pension under 38 U.S.C.A. § 1521.  See 56 
Fed. Reg. 52,474 (1991).

One interpretation of 38 U.S.C.A. § 111 is that, as pertinent 
to this appeal, the statute makes a distinction between 
regular mode of travel (§ 111(b)(1)(A)-(D)) and special mode 
of travel (§ 111(b)(1)(E).  Under this interpretation of the 
implementing regulation, 38 C.F.R. § 17.143, it is redundant 
only with respect to regular mode of travel but that with 
respect to special mode of travel, such as by ambulance, it 
is not redundant and fills in what might be called a 
legislative blank space.  Under this interpretation, the 
actions of the AOJ were warranted, as they merely tracked the 
implementing regulation as it affected the veteran's use of 
an ambulance, a special mode of travel.

However, the authorizing statute does not fully support this 
interpretation.  Section 111(b)(1)(D) provides alternative 
bases for eligibility for payment of regular mode of travel; 
payment is authorized with respect to a veteran whose annual 
income does not exceed the maximum annual rate of pension 
which would be payable to such veteran if such veteran were 
eligible for pension under 38 U.S.C.A. § 1521, or who is 
determined, under regulations prescribed by the Secretary, to 
be unable to defray the expenses of the travel for which 
payment under this section is claimed.  However, section 
111(b)(1)(E), provides payment for a veteran whose travel to 
or from a VA facility is medically required to be performed 
by a special mode of travel and who is determined under such 
regulations to be unable to defray the expenses of the travel 
for which payment under this section is claimed.  The 
implementing regulations are thus the same with respect to 
defining an inability to defray the expenses of travel, 
whether regular mode or special mode of travel is involved.

The above-quoted subsection of 38 U.S.C.A. § 111, which 
appears to apply both to regular mode and special mode of 
travel, is incomprehensible unless a clear distinction is 
made between those veterans unable to defray the expense of 
travel on the one hand, and those veterans who fit within the 
categories of veterans described in the exception set forth 
in parentheses on the other.  The above-quoted subsection 
(g)(2) has been on the books for a long time, as it is 
essentially identical to the language of the statute as set 
forth at 38 U.S.C. § 111(e)(2) (1982).

The Board is satisfied after a careful review of the record 
that the interpretation of the law that the AOJ used in 
denying this claim cannot be reconciled with the statute 
authorizing payment under the Beneficiary Travel program of 
special modes of transportation such as ambulance.  See 
Gardner v. Derwinski, 1 Vet. App. 584, 588 (1991) (where 
plain meaning of statute is inconsistent with agency 
regulation, the plain language of the statute must be 
implemented); aff'd sub nom.  Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir.), aff'd, 513 U.S. 115 (1994).  Applying the 
foregoing rules of statutory construction, viewing the clear 
Congressional intention, and the guidance provided by VA 
manuals and circulars, the Board concludes that the 
provisions of 38 C.F.R. § 17.143(e) cannot be interpreted as 
an exclusive definition of the circumstances under which a 
veteran will be held unable to defray the costs of a special 
mode of transportation when reconciled with the remaining 
provision of that regulation as well as the implementing 
statute.  

In sum, the Board concludes that the veteran may establish 
entitlement to VA beneficiary travel benefits, by virtue of 
establishing that he is unable to defray the costs of a 
special mode of transportation (in this case, ambulance), by 
showing that his annual family income is below the means test 
threshold.  In this regard, the Board notes that the 
veteran's representative has correctly identified $29,168 as 
the below means test annual pension threshold rate for 2002 
for a veteran with one dependent, as established by VHA 
Directive 2001-078, issued December 14, 2001.  That directive 
also specifies that the below means threshold is defined as 
those veterans whose attributable income and net worth are 
such that they are unable to defray the expenses of care.  
However, that directive also showed that the maximum annual 
base pension rate fore a veteran with one dependent is 
$12,516.00.

In this case the evidence of record reflects that the 
veteran's annual family income for calendar year 2001 was 
$37, 836, with out of pocket, non-reimbursable annual medical 
expenses for the same period of $8,797.00, which included 
Medicare/Medigap & prescriptions/special diet and clothing; 
and mileage to medical appointments.  It was noted that this 
reduced the veteran's annual countable income to $29,039.00.  
Under current pension rules, a veteran may use annual medical 
expenses to reduce countable income.  38 C.F.R. § 3.272(g) 
(2002) (medical expenses excluded from annual countable 
income for purposes of determining eligibility to improved 
pension).  Based on this information, it is clear that the 
veteran's annual countable income exceeds the 2002 maximum 
annual VA pension rate, but is below the means test threshold 
rate.

The veteran submitted his most recent financial status report 
in March 2002 in which he listed his combined monthly income 
as approximately $3,077.00, or $36,924.00, annually.  He also 
listed monthly medical expenses (apparently unreimbursed) of 
$1,038.00 or $12,456.00 annually.  It appears that this 
reduces the veteran's annual countable income for VA purposes 
to $24,468.00 during the year 2002, well under the 2002 means 
test threshold of $29,168.00.

Moreover, neither the 2001 or 2002 figures account for 
medical travel costs for the veteran estimated as $4,800.00 
annually, if not for the grant of hardship waivers by VA, 
permitting payment of transportation costs.  Under current 
pension rules, a veteran may use annual medical expenses such 
as specialized modes of medical transportation to reduce 
countable income.  38 C.F.R. § 3.272(g) (2002).  As noted, 
the financial information currently of record already shows 
that the veteran's family countable income is below the 2002 
means test threshold of $29,168.00.  Therefore, if 
transportation benefits are not granted for the veteran, his 
spend down income would be nearly $5,000.00 lower for 2002.  
Clearly, if he were to pay for this transport, according to 
his 2002 financial status report much of the monthly family 
income would be dissipated and there would be little income 
left for the necessities of life.  Under these circumstances 
he is clearly unable to defray the costs of transportation.
Accordingly, the Board finds that under the circumstances of 
this case, the appeal must be granted to cover transportation 
costs incurred during 2002 and 2003.  However, inasmuch as 
the means threshold tests are established annually, the 
veteran must present evidence establishing his continued 
eligibility for VA transportation benefits annually beginning 
in 2004 in order to retain this benefit.  


ORDER

Entitlement to VA beneficiary travel benefits for calendar 
years 2002 and 2003 is established.


		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

